Order filed, December 01, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00727-CV
                                 ____________

                        HARVELLA JONES, Appellant

                                         V.

                     THI "NINA" TRAN, ET AL, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052079


                                     ORDER

      The reporter’s record in this case was due November 14, 2016. On October
13, 2016, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Kelly Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kelly Kelly does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM